LEVINE, J.
Vickery, P. J., Sullivan and Levine, JJ.
Epitomized Opinion
Geraci leased certain property to the Garage Cc by the terms of which lease he was to be allowe to avoid the-lease if the rent should be in arrear :o if any waste should be committed upon the premise! Geraci also claimed that there was an oral agree ment that the property was to be used for gara'g purposes only and the jury found for him on thi point. Geraci claimed a breach of the agreement $ the ground that the rent was unpaid and that waát was committed by using the property otherwi's than agreed. The Garage Co. claims that sine the case involved equitable defenses the Municips Court was without jurisdiction in the case. Err.o is also assigned on the ground that oral testimon was introduced and admitted to vary the writté agreement that the court in his charge indicated t the jury that he had no faith in the defense. Hel by Court of Appeals in reversing the verdict fis Geraci: (
1. The statute invests the Municipal Court wit jurisdiction in forcible entry' and detainer case; The most effective procedure to prevent a miseai riage of justice in such cases in the event of equit able defenses existing which cannot be asserte before that court is by process of injunction befor a court of competent jurisdiction restaining plaintii from fourther procedure. Laronge v. Sebelin, f<¿>1 lowed and approved. (No. 3428.) I
2. By admitting as evidence an oral conversaticf: to vary a written agreement the court committ$ substantial error. i
3. A charge to the jury containing lengthy ah general admonitions and exhortations and whi^ might mislead the jury into the belief that the cou)-had no faith in the defense is substantial error. '!